Nelson, J.
{dissenting). I respectfully dissent from so much of the decision as holds that the plaintiff was guilty of contributory negligence as a matter of law in stopping the grader upon the highway.
Sec. 85.18 (12) provides:
“Highway maintenance vehicles. Vehicles actually engaged in maintaining the highway are permitted to operate on the left hand side of the highway when they are designated according to the standard method of marking such vehicles as promulgated by the state highway commission.”
The grader clearly was a highway maintenance vehicle. It was actually engaged in maintaining the highway upon which it was stopped. It was equipped with red flags and was undisputedly “designated according to the standard method of marking such vehicles.” It was permitted by law to operate on the left-hand side of the highway. The court, however, holds that because the grader was stopped on the highway at the time of the collision it was not being operated on the highway and was subject to the provisions of sec. 85.19 (1) which, in part, provides:
“No person shall park, stop, or leave standing any vehicle, whether attended or unattended, upon any highway outside a business or residence district when it is practical to park, stop or leave such vehicle standing off the roadway of such highway;”
and that one in charge of a highway maintenance vehicle may not stop' it upon the highway without being guilty of negligence as a matter of law.
The language, “operate on the left-hand side of the highway,” reasonably construed in connection with the obvious purpose of sec. 85.18 (12), is, in my opinion, sufficiently broad to include not only movements of the vehicle along *125the left-hand side of the highway, but also such stops as are reasonably necessary and incidental to the performance of the work in which it is engaged. The words “operate,” “operated,” or “being operated,” found in similar statutes relating to automobiles, are broad enough to include not only those which are in á state of motion produced by the mechanism of the vehicle, but also ordinary stops upon the highway. See Lima Used Car Exchange Co. v. Hemperly, 120 Ohio St. 400, 166 N. W. 364; Hand v. Fraser, 139 Misc. 446, 248 N. Y. Supp. 557; Stewart v. Jeffries, 224 Mo. App. 1050, 34 S. W. (2d) 560; Scheppmann v. Swennes, 172 Minn. 493, 215 N. W. 861; Hardware Mutual Casualty Co. v. Union Transfer & Storage Co. 205 Ky. 651, 266 S. W. 362, and numerous cases cited therein. All of these cases, and many others that might be cited, support the view that the word “operate,” reasonably construed, includes such reasonable stops as are necessary or incidental to the use of a vehicle upon the highways.
I cannot concur in the view that the legislature intended to permit a highway maintenance vehicle, actually engaged in maintaining the highways, to be moved along the left-hand side of the highway, but did not intend to allow it to be stopped temporarily for purposes clearly incidental to the work it is performing. If it is reasonably necessary to stop such a vehicle for some adjustment, must it first be driven into the ditch or to some farmer’s road or yard before it lawfully may be stopped? Under the decision of the court it would seem that that must be done if the operator thereof would be free from negligence.
. It is my opinion that the legislature intended by the words “to operate on the left-hand side of the highway” to authorize highway maintenance vehicles to make such temporary and reasonable stops on the highway as are incidental to the work in which it is engaged, and that the plaintiff was in no respect negligent.